Citation Nr: 1601836	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  15-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a lumbar spine disability, claimed as scoliosis.

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for AV node ablation.

5.  Entitlement to service connection for pacemaker/defibrillator dependence.

6.  Entitlement to service connection for a heart murmur.

7.  Entitlement to service connection for degeneration of the cervical spine. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to June 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran indicated on his February 2015 VA Form 9 that he wished to testify at a Board hearing.  In a subsequent VA Form 9 dated September 2015, he withdrew the hearing request.

All of the claims for service connection were certified to the Board in November 2015.  The issue of entitlement to an increased rating for hearing loss has not been certified to the Board; however, the Veteran submitted a timely VA Form 9 appeal for this issue in February 2015 and it is thus before the Board.  The Veteran submitted a new claim for an increased rating for hearing loss in September 2015, which the RO incorrectly treated as a new claim instead of a claim on appeal.  The RO scheduled the Veteran for an audiology examination which was conducted in November 2015.  This new evidence was adjudicated by the RO in December 2015.  As such, the claim for an increased rating for hearing loss and all of the evidence currently of record regarding the claim is properly before the Board for appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hearing acuity in each ear is manifested, at worst, as Level VI under the VA regulations regarding hearing loss; the rating criteria contemplate the Veteran's hearing loss symptoms.

2.  The preponderance of the evidence shows that the Veteran's lumbar spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's atrial fibrillation disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's need for AV node ablation was not present in service or until many years thereafter and is not related to service or to an incident of service origin.
 
5.  The preponderance of the evidence shows that the Veteran's dependence on a pacemaker/defibrillator was not present in service or until many years thereafter and is not related to service or to an incident of service origin.
 
6.  The preponderance of the evidence shows that the Veteran's heart murmur was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

7.  The preponderance of the evidence shows that the Veteran's degeneration of the cervical spine was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for AV node ablation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for pacemaker/defibrillator dependence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

7.  The criteria for service connection for degeneration of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistant Act of 2000 (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA provide that VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through a February 2012 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, and several VA audiology examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded pertinent VA audiology examinations in March 2012, January 2013, and November 2015.  The Board finds that the VA examinations and related medical opinions are sufficient for adjudicatory purposes. The examination reports reflect that the examiners performed examinations of the Veteran, and the medical opinions are based upon review of the Veteran's claims file and are supported by a sufficient rationale.  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Each of the examination reports includes a discussion of the Veteran's functional impairment.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

The Veteran was not afforded VA examinations in conjunction with his other claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran has been given diagnoses to include atrial fibrillation, heart murmurs, and degeneration of the cervical spine, there is no evidence that those diagnoses may be related to service.  The Veteran has not provided any reports of an in-service injury or incurrence of a disease concurrent with service to corroborate his claims.  Moreover, the Veteran has not asserted that symptoms associated with his claimed disabilities had onset in service or have been present since service.  There is no evidence that the Veteran's currently claimed disabilities were present in service or for many years thereafter, or that a current disability is otherwise related to service.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 79. 

Under McLendon, a VA examination is warranted where the record does not contain sufficient information to make a decision on the claim.  20 Vet. App. at 79.  That is not the case here.  Rather, the information of record reflects there is no in-service element to the Veteran's service-connection claims and each of the diseases underlying those claims manifested many years after separation from service.  As noted above, an examination would not alter the Board's conclusions on this point.  Therefore, even under the low threshold of McLendon, examinations for these claims are not warranted.

The Board finds that all necessary development has been accomplished and the duty to assist has been satisfied.  The Board will proceed with an appellate review of the claim on the merits.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Bilateral Sensorineural Hearing Loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. §4.85, DC 6100.  

The Veteran filed this increased rating claim for hearing loss in January 2011; he has received three VA audiology examinations since that time.

The first of these audiology examinations occurred in March 2012; the results are noted in the table below:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
60
75
70
75
70
96
LEFT
55
70
70
85
70
94

As noted above, the rating criteria for hearing loss is determined by VA regulations.  The evidence reflects that the Veteran's level of sensorineural hearing loss in the March 2012 examination corresponded with a level II hearing impairment in each ear.  Level II hearing loss in each ear corresponds with a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.   The Veteran's hearing, however, qualified as exceptional hearing impairment under 38 C.F.R. § 4.86(a), which allowed the Veteran's hearing to be rated as level VI in each ear.  This level of hearing loss corresponds with the 30 percent rating he was subsequently issued.  As far as functional impact, the Veteran described difficulty understanding speech in all conversational situations.  The examiner indicated that the Veteran's hearing loss would impact ordinary conditions of daily life, including the ability to work.  See Martinak, 21 Vet. App. 447 (2007). 

The second VA audiology examination during the appeal period occurred in January 2013; the results are noted in the table below: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
60
80
75
80
74
92
LEFT
55
75
75
90
74
94

The Veteran's level of sensorineural hearing loss in the January 2013 examination also corresponded with a level II hearing impairment in each ear.  The Veteran's hearing loss continued to qualify as exceptional hearing impairment under 38 C.F.R. § 4.86(a), which allowed the Veteran's hearing to be rated as level VI in each ear, which corresponds with a 30 percent rating.  As far as functional impact, the Veteran reported major issues communicating daily, specifically difficulty hearing in church, restaurants, and public places.  The examiner opined that the Veteran's hearing loss would impact ordinary conditions of daily life, including ability to work.

The Veteran's most recent VA audiology examination was conducted in November 2015; the results are noted in the table below: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
65
75
75
80
74
74
LEFT
55
70
75
80
70
70

The Veteran's level of sensorineural hearing loss in the November 2015 examination corresponded with a level VI hearing impairment in each ear.  Level VI hearing loss in each ear corresponds with 30 percent rating.   Although the Veteran qualified as having exceptional hearing impairment under 38 C.F.R. § 4.86(a), the maximum rating available to the Veteran given his audiological scores is a 30 percent rating based on these test results, as the RO determined in December 2015.  As far as functional impact, the Veteran reported he had trouble hearing conversations and his family.  The examiner opined that his hearing loss would not impact ordinary conditions of daily life, including the ability to work.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

Here, the March 2012, January 2013, and November 2015 VA examination reports each contain a description of the Veteran's subjective complaints, as indicated above.  Two of the examiners specifically concluded the Veteran's ear hearing loss impacted his activities of daily living.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his hearing loss, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).
Service Connection - Lumbar Spine/Scoliosis

The Veteran asserts that his currently diagnosed scoliosis should be service connected.  In a VA treatment note dated August 2011, the Veteran reported that he had scoliosis since childhood that resulted in an abnormal gait and which has grown worse.

The record reflects that the August 1954 entrance examination shows no spine abnormalities; the Veteran's service treatment records do not show complaints of, treatment for, or diagnoses of lumbar spine symptomatology.  The Veteran's May 1958 exit examination shows no spine abnormalities.

There is no evidence of record reflecting the Veteran complained of, was treated for, or diagnosed with lumbar spine symptomatology during service or until many years after service. 

The preponderance of the evidence shows there was no in-service injury or disease, thus the second element of service connection has not been established.  The Veteran has not asserted that he has experienced symptoms associated with his currently diagnosed scoliosis since service and the evidence of record does not support such an assertion.

As the evidence weighs against the claims of service connection for scoliosis, the benefit of the doubt doctrine is not applicable. 

Service Connection - Cardiovascular Claims

The Veteran asserts that the following cardiovascular issues should be service connected: atrial fibrillation; AV node ablation; pacemaker/defibrillator dependence; and a heart murmur.  The record reflects that the Veteran has current diagnoses of atrial fibrillation and heart murmur which have been treated with a pacemaker/defibrillator and AV node ablation; as such, the first element of service connection, evidence of a current disability has been met. 

As far as in-service injury or disease, the record reflects that the August 1954 entrance examination shows no cardiovascular problems.  The Veteran's service treatment records do not show complaints of, treatment for, or diagnoses of cardiovascular symptomatology.  The Veteran's May 1958 exit examination reflects no cardiovascular problems.  

VA treatment records reflect that the Veteran reported atrial fibrillation had onset in 1991; his heart murmur reportedly had onset in 2011.  VA treatment records reflect that the Veteran's pacemaker was placed in approximately 2005, which likely included treatment with AV node ablation.  

The preponderance of the evidence shows there was no in-service injury or disease, thus the second element of service connection has not been established.  The evidence reflects that the Veteran's cardiovascular problems had their onset in 1991, approximately thirty-three years after separation from service.   The Veteran has not asserted that he has experienced cardiovascular symptoms since service and the evidence of record does not support such an assertion.

As the evidence weighs against the claims of service connection for atrial fibrillation, AV node ablation, pacemaker/defibrillator dependence, and heart murmur - the benefit of the doubt doctrine is not applicable. 

Service Connection - Cervical Spine Degeneration

The Veteran asserts that his cervical spine degeneration should be service connected.  The record reflects that the Veteran has a current diagnosis of degeneration of the cervical intervertebral disc; as such, the first element of service connection, evidence of a current disability, has been met. 

As far as in-service injury or disease, the record reflects that the August 1954 entrance examination shows no cervical spine problems.  The Veteran's service treatment records do not show complaints of, treatment for, or diagnoses of cervical spine symptomatology.  The Veteran's May 1958 exit examination reflects no cervical spine problems.  

VA treatment records reflect that the Veteran's cervical spine degeneration had onset in 2006.   There is no evidence of record indicating that the Veteran's cervical spine degeneration had its onset in service or is in any way related to service.  The preponderance of the evidence shows there was no in-service injury or disease, thus the second element of service connection has not been established.  Moreover, there is a medical opinion regarding the etiology of the Veteran's cervical spine degeneration.  A February 2012 VA treatment note attributes the Veteran's cervical spine degeneration to his non-service-connected scoliosis.  The Veteran has not asserted that he has experienced cervical spine symptoms since service and the evidence of record does not support such an assertion.

As the evidence weighs against the claim of service connection for cervical spine degeneration, the benefit of the doubt doctrine is not applicable.









(Continued on Following Page)

ORDER

A rating in excess of 30 percent for bilateral sensorineural hearing loss is denied.

Service connection for a lumbar spine disability claimed as scoliosis is denied.

Service connection for atrial fibrillation is denied.

Service connection for AV node ablation is denied.

Service connection for a heart murmur is denied.

Service connection for degeneration of the cervical spine is denied. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


